Citation Nr: 0627436	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, and an August 2005 rating decision from the RO in 
Cleveland, Ohio.  The record shows that the veteran failed to 
appear for a scheduled Travel Board hearing in October 2005.

In August 2006, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he received a blow to his jaw while 
participating in an Army sponsored sporting event in the 
summer of 1953 in Korea.  He explained that the blow broke a 
molar in his left lower jaw requiring that the roots be 
removed by a dentist.  He also stated that several other 
teeth were loosened, damaged, and later pulled.  He said that 
the dental work had been performed by a dentist at the 8th 
Army Headquarters in Seoul Korea in the summer of 1953.  His 
service medical and dental records do not show an injury to 
the veteran's mouth; however, these records were damaged in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri, in 1973 and may not be complete.  Accordingly, 
under these circumstances, the Board recognizes its 
heightened duty to assist the veteran in the development of 
his case.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); See 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Regarding postservice medical records, the veteran reported 
in a June 2004 notice of disagreement that he used his own 
funds for the past 50 years for dental services stemming from 
his reported inservice injury.  He specifically noted on VA 
Form 21-4142 that he had been treated by Edward Hawkes, DDS, 
in Santa Barbara, California, from 1957 to 1960.  He said Dr. 
Hawkes pulled "dead" teeth and replaced them with a bridge.  
Notably, there are no records from Dr. Hawkes on file, or any 
other records showing postservice dental treatment.  Thus, in 
order to fulfill VA's duty to assist the veteran in this 
regard, VA must make an attempt to obtain these identified 
relevant private dental records as well as any other 
outstanding dental records.  See 38 U.S.C.A. § 5103A(b).  

The claims file also shows that in September 2002 the RO made 
arrangements for the veteran to undergo a VA dental 
examination.  The VA examiner was requested to review the 
veteran's claims folder, examine the veteran, and provide 
complete dental findings, diagnoses and etiology of the 
diagnoses.  However, there is no VA dental examination report 
on file.  Thus, it is unclear whether the examination was 
ever conducted.  Accordingly, the RO should obtain the 
examination report if the examination took place, and if not, 
reschedule the veteran for a new VA dental examination.  
38 U.S.C.A. § 5103A(d).

Lastly, the veteran reported in the June 2004 notice of 
disagreement that his brother could verify his statements 
regarding the inservice injury and dental treatment because 
they had both been stationed together in Korea.  In view of 
the fire-related damage to the veteran's service medical and 
dental records, he should be given the opportunity to provide 
alternate forms of supporting evidence, including a statement 
from his brother.  See Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996); See also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
opportunity to submit supporting evidence 
of the reported inservice mouth injury, 
to include verifying statements from his 
brother and/or other servicemen. 

2.  The veteran should also be asked to 
identify all health care providers that 
have treated him for his dental problems 
since his discharge from service, 
including the complete address and dates 
of treatment provided by Edward Hawkes, 
DDS in Santa Barbara, California.  If the 
veteran identifies any additional 
evidence, the RO should take appropriate 
steps to assist the veteran in obtaining 
such evidence.  

3.  Requested a copy of the VA dental 
examination report regarding the VA 
dental examination that was scheduled in 
September 2002.

If, and only if, the examination report 
is not available and/or inadequate for 
rating purposes, the veteran should be 
afforded a new VA dental examination to 
determine the nature and etiology of any 
current dental disorder(s).  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examiner should be 
requested to review the service dental 
records and provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently exhibits any 
dental disability which is the result of 
trauma in service.  The examiner should 
also comment on whether the veteran 
exhibits (1) any potentially compensable 
dental conditions, such as loss of teeth 
due to loss of substance of the body of 
the maxilla or mandible; or (2) a dental 
condition which is complicating a medical 
condition currently being treated by VA.  
The examination report should be 
typewritten.

4.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



